DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim objections
Claims 1, 3-4, 8, 10-11, 14, and 17-18 objected to because of the following informalities: 
Claims 1 and 17: “connected gear assembly” is believed to be in error for --connected to a gear assembly--
Claims 3 and 10: “port of the first manifold” is believed to be in error for -- first manifold port--
Claims 4 and 11: 
“a second compressed air flow path” lacks antecedent basis because claim 4 depends from claim 1, and not claim 3 where the first compressed air flow path is recited. 
“the port of the second manifold” is believed to be in error for --the second manifold port--
Claim 8: “air turbine starter device” is believed to be in error for --the air turbine starter device--
Claim 14: “the first valve” and “the second valve” are believed to be in error for --the first control valve-- and --the second control valve--
Claim 17: 
“an air turbine starter device including a gear assembly” is believed to be in error for --an air turbine starter device including: a gear assembly--
“a first manifold of an air turbine starter device” is believed to be in error for --the first manifold of the air turbine starter device--
“a second manifold of an air turbine starter device” is believed to be in error for --the second manifold of the air turbine starter device--
“a rotor” is believed to be in error for --the rotor--
a comma or semicolon appears to be missing at the end of the first indented block of text following the preamble
Claim 18: 
“a flow of compressed air” is believed to be in error for --the flow of compressed air--
“a rotor” is believed to be in error for --the rotor--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 17, the recitations “a first manifold having a cavity with a first manifold port” and “a second manifold having a cavity with a second manifold port” render the claim indefinite because it is unclear whether the ports are features of the respective cavities or the respective manifolds. 
Dependent Claims 2-16 and 18-19 are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hertzog 3087305.
Regarding claim 1, Hertzog teaches an air turbine starter device (ATS 10, 73, 74) comprising: 
a gear assembly (with output 11 to gas turbine engine or other power plant 71, 72); 
a rotor (turbine wheel 12 on shaft 30 driving output shaft 11) arranged in a cavity (Figs 2, 7) of a housing (including 31, 15, 63, 64, 126); 

    PNG
    media_image1.png
    587
    837
    media_image1.png
    Greyscale

wherein the rotor is operably connected the gear assembly (Fig 2);
a first manifold (21) having a cavity (Fig 1 above) with a first manifold port (through 16) operative to direct compressed air to the rotor (Figs 2, 7; Col.3 ll.42-45); and 

wherein the second manifold is fluidly connected in parallel with the first manifold (Fig 1); and 
wherein the first manifold port and the second manifold port are operative to drive the rotor in a common direction (Col.7 ll.45-49).
Regarding claim 2, Hertzog teaches all the limitations of the claimed invention as discussed above. Hertzog further teaches the first manifold includes a greater number of ports than a number of ports in the second manifold (Fig 2 shows at least two ports 16; while either one of 23 or 24 only has a single port; Col.5 ll.53-56 teaches only using one of 23 or 24 at a time).
Regarding claim 3, Hertzog teaches all the limitations of the claimed invention as discussed above. Hertzog further teaches the cavity of the first manifold defines a first compressed air flow path that flows through the cavity of the first manifold, through the port of the first manifold, and through a nozzle (16) that is communicative with the cavity of the housing (Fig 1 and Fig 2 below; from cartridge 27 through housing 21, port in nozzle 16, nozzle 16, to blades 14 in the housing comprising 31, 15, 63, 64, 126).

    PNG
    media_image2.png
    735
    1064
    media_image2.png
    Greyscale

Regarding claim 4, Hertzog teaches all the limitations of the claimed invention as discussed above. Hertzog further teaches the cavity of the second manifold defines a second compressed air flow path that 
Regarding claim 5, Hertzog teaches all the limitations of the claimed invention as discussed above. Hertzog further teaches the rotor is operative to rotate when compressed air impinges on the rotor (Col.5 ll.53-end and Col.7 ll.41-64).
Regarding claim 6, Hertzog teaches all the limitations of the claimed invention as discussed above. Hertzog further teaches the rotor is mechanically linked to a gas turbine engine (71 or 72 via 11) such that the rotation of the rotor rotates components of the gas turbine engine (Col.8 ll.27-29).
Regarding claim 7, Hertzog teaches all the limitations of the claimed invention as discussed above. Hertzog further teaches the air turbine starter is communicatively connected to a compressed air source (Col.3 ll.42-45, 59-60, Col.3 l.73 - Col.4 l.7, Col.5 ll.53-63; cartridge 27, through 75, and/or through 83).


Claim(s) 1-7 are additionally rejected and Claims 8, 10-14, and 16-18 are firstly rejected under 35 U.S.C. 102(a)(1) as being anticipated by a different interpretation of Hertzog.
Regarding claim 1, Hertzog teaches an air turbine starter device (ATS 10, 73, 74) comprising: 
a gear assembly (with output 11 to gas turbine engine or other power plant 71, 72); 
a rotor (turbine wheel 12 on shaft 30 driving output shaft 11) arranged in a cavity (Figs 2, 7) of a housing (including 31, 15, 63, 64, 126); 

    PNG
    media_image3.png
    569
    837
    media_image3.png
    Greyscale

wherein the rotor is operably connected the gear assembly (Fig 2);
a first manifold (23) having a cavity (Fig 1 above) with a first manifold port (Fig 1 above) operative to direct compressed air to the rotor (Figs 2, 7; Col.3 ll.59-60; Col.3 l.73 - Col.4 l.7; Col.5 ll.53-63); and 
a second manifold (24) having a cavity (Fig 1 above) with a second manifold port (Fig 1 above) operative to direct compressed air to the rotor Figs 2, 7; Col.3 ll.59-60; Col.3 l.73 - Col.4 l.7; Col.5 ll.53-63), wherein the first manifold is larger than the second manifold (Fig 1), 
wherein the second manifold is fluidly connected in parallel with the first manifold (Fig 1); and 
wherein the first manifold port and the second manifold port are operative to drive the rotor in a common direction (Figs 2-4, 7; Col.3 ll.59-60; Col.3 l.73 - Col.4 l.7; Col.5 ll.53-63).
Regarding claim 6, Hertzog teaches all the limitations of the claimed invention as discussed above. Hertzog further teaches the rotor is mechanically linked to a gas turbine engine (71 or 72 via 11) such that the rotation of the rotor rotates components of the gas turbine engine (Col.8 ll.27-29).
Regarding claim 8 , Hertzog teaches all the limitations of the claimed invention as discussed above. Hertzog further teaches an air turbine starter system (Fig 5), the system comprising: the air turbine starter device as recited in claim 1 (73, 74 are 10), wherein the rotor is mechanically linked to a gas turbine engine (71, 72; Col.8 ll.27-29) such that the rotation of the rotor rotates components of the gas turbine engine (Fig 5); 

a second control valve (81) operative to control a flow of compressed air to the second manifold (from 75, 80).
Regarding Claims 3 and 10, Hertzog teaches all the limitations of the claimed invention as discussed above. Hertzog further teaches the cavity of the first manifold defines a first compressed air flow path that flows through the cavity of the first manifold, through the port of the first manifold, and through a nozzle that is communicative with the cavity of the housing (nozzle defined as “a projecting vent of something” by Merriam Webster; the nozzle being the downstream extension of the port, Fig 5 below).

    PNG
    media_image4.png
    511
    1015
    media_image4.png
    Greyscale

Regarding claims 4 and 11, Hertzog teaches all the limitations of the claimed invention as discussed above. Hertzog further teaches the cavity of the second manifold defines a second compressed air flow path that flows through the cavity of the second manifold, through the port of the second manifold, and through a nozzle (62) that is communicative with the cavity of the housing (nozzle defined as “a projecting vent of something” by Merriam Webster; the nozzle being the downstream extension of the port, Fig 5 above).
Regarding claims 5 and 12, Hertzog teaches all the limitations of the claimed invention as discussed above. Hertzog further teaches the rotor is operative to rotate when compressed air impinges on the rotor (Col.5 ll.53-end; Fig 2).
claims 7 and 13, Hertzog teaches all the limitations of the claimed invention as discussed above. Hertzog further teaches the air turbine starter is communicatively connected to a compressed air source (Col.3 ll.42-45, 59-60, Col.3 l.73 - Col.4 l.7, Col.5 ll.53-63; cartridge 27, through 75, and/or through 83).
Regarding claim 14, Hertzog teaches all the limitations of the claimed invention as discussed above. Hertzog further teaches the system is operative to drive the air turbine starter at a first speed when the first valve is in a closed position and the second valve is in an open position, and the system is operative to drive the air turbine starter at a second speed when the first valve is in an open position (Col.5 ll.53-60).
Regarding claim 16, Hertzog teaches all the limitations of the claimed invention as discussed above. Hertzog further teaches the air turbine starter device is controlled by a controller (at least 91; Col.6 l.72 - Col.7 l.4; Fig 8).
Regarding claim 17, Hertzog teaches a method for controlling an air turbine starter system (Fig 5), the method comprising: 
at an air turbine starter device (10, 73, 74) including a gear assembly (including at least output 11); 
a rotor (turbine wheel 12 on shaft 30 driving output shaft 11) arranged in a cavity (Figs 2, 7) of a housing (concluding 15, 31, 63, 64, 126), wherein the rotor is operably connected the gear assembly (Fig 2); 
a first manifold (23) having a cavity (Fig 1 above) with a first manifold port (Fig 1 above) operative to direct compressed air to the rotor (Figs 2, 7; Col.3 ll.59-60; Col.3 l.73 - Col.4 l.7; Col.5 ll.53-63); and 
a second manifold (24) having a cavity (Fig 1 above) with a second manifold port (Fig 1 above) operative to direct compressed air to the rotor Figs 2, 7; Col.3 ll.59-60; Col.3 l.73 - Col.4 l.7; Col.5 ll.53-63), wherein the first manifold is larger than the second manifold (Fig 1), 
wherein the second manifold is fluidly connected in parallel with the first manifold (Fig 1); and 
wherein the first manifold port and the second manifold port are operative to drive the rotor in a common direction (Figs 2-4, 7; Col.3 ll.59-60; Col.3 l.73 - Col.4 l.7; Col.5 ll.53-63).
 closing a first valve (84) that is operative to control a flow of compressed air (83 via external supply; Col.8 ll.72-end) to the first manifold of the air turbine starter device (Col.3 ll.69-end; Col.5 ll.53-60); 

	Regarding claim 18, Hertzog teaches all the limitations of the claimed invention as discussed above. Hertzog further teaches opening the first valve that is operative to control the flow of compressed air to the first manifold of the air turbine starter device, such that the flow of compressed air to the first manifold is operative to drive the rotor of the air turbine starter system to a second speed (Col.5 ll.53-62).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francisco 20130091850, in view of Gerdes 6638014 and Kalb 3973591.
Regarding Claim 1, Francisco teaches an air turbine starter device (22; [0013]) comprising: 
a gear assembly (26); 
a rotor ([0020] starter 22 rotates to transmit mechanical power to);
the air turbine starter receiving compressed air ([0014]; from a ground cart or bled from the main aircraft engines), 
wherein the air turbine starter is communicatively connected to a compressed air source ([0014]), 
and wherein the rotor is mechanically linked through a gear assembly (26, [0020]) to a core (including 12 14 16) of a gas turbine engine (APU) such that rotation of the rotor rotates and (interpreted under claim objection above) compressor and a turbine of the gas turbine engine ([0013]).

However, Gerdes teaches steam turbine structures usable for air turbine devices and vice versa (Col.1 ll.15-56; Col.3 ll.6-8; Col.6 claim 4). 
Additionally, Kalb teaches a turbine device (Fig 1) usable for either steam or gas (Col.1 ll.6-9) comprising a rotor (Col.2 ll.44-46) arranged in a cavity of a housing (40); a first manifold (any of 24’, 26’) having a cavity with a first manifold port (any of corresponding 12,12”) operative to direct compressed air to the rotor (Fig 1; Col.2 ll.39-40, 44-46); a second manifold having a cavity with a second manifold port operative to direct compressed air to the rotor (25’ with 12’), wherein the first manifold is larger than the second manifold (24’ and 26’ being longer than 25’ in Fig 1), and wherein the second manifold is fluidly coupled in parallel with the first manifold (Fig 1), and wherein the first manifold port and the second manifold port are operative to drive the rotor in a common direction (the manifolds being capable of simultaneously injecting air to drive the rotor; requiring a single direction of rotation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the turbine device of Kalb for the air turbine starter device of Francisco in order to provide precise power and/or speed regulation of the air turbine starter device (Kalb Col.1 ll.1-3, 35-37) because Gerdes teaches similar structures for steam and air turbines (Col.1 ll.15-56; Col.3 ll.6-8; Col.6 claim 4) and Kalb’s device may be used for gasses (e.g. air) rather than steam (Kalb, Col.1 ll.1-3).  
Regarding claim 3, Francisco in view of Gerdes and Kalb teaches all the limitations of the claimed invention as discussed above. Francisco in view of Gerdes and Kalb as discussed so far, does not teach the cavity of the first manifold defines a first compressed air flow path that flows through the cavity of the first manifold, through the port of the first manifold, and through a nozzle that is communicative with the cavity of the housing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the turbine device of Kalb for the air turbine starter device of Francisco in view of Gerdes and Kalb, for the same reason as above, i.e., in order to provide precise power and/or speed regulation of the air turbine starter device (Kalb Col.1 ll.1-3, 35-37) because Gerdes teaches similar structures for steam and air turbines (Col.1 ll.15-56; Col.3 ll.6-8; Col.6 claim 4) and Kalb’s device may be used for gasses (e.g. air) rather than steam (Kalb, Col.1 ll.1-3).  
Regarding claim 4, Francisco in view of Gerdes and Kalb teaches all the limitations of the claimed invention as discussed above. Francisco in view of Gerdes and Kalb as discussed so far, does not teach the cavity of the second manifold defines a second compressed air flow path that flows through the cavity of the second manifold, through the port of the second manifold, and through a nozzle that is communicative with the cavity of the housing.
However, Kalb further teaches the cavity of the second manifold defines a second compressed air flow path that flows through the cavity of the second manifold, through the port of the second manifold, and through a nozzle that is communicative with the cavity of the housing (through 25’ and 12’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the turbine device of Kalb for the air turbine starter device of Francisco in view of Gerdes and Kalb, for the same reason as above, i.e., in order to provide precise power and/or speed regulation of the air turbine starter device (Kalb Col.1 ll.1-3, 35-37) because Gerdes teaches similar structures for steam and air turbines (Col.1 ll.15-56; Col.3 ll.6-8; Col.6 claim 4) and Kalb’s device may be used for gasses (e.g. air) rather than steam (Kalb, Col.1 ll.1-3).  
Regarding claim 5, Francisco in view of Gerdes and Kalb teaches all the limitations of the claimed invention as discussed above. Francisco in view of Gerdes and Kalb as discussed so far does not teach the rotor is operative to rotate when compressed air impinges on the rotor.
	However, Kalb further teaches the rotor is operative to rotate when compressed air impinges on the rotor (Col.2 ll.44-46).

Regarding claim 6, Francisco in view of Gerdes and Kalb teaches all the limitations of the claimed invention as discussed above. Francisco further teaches the rotor is mechanically linked to a gas turbine engine (10 via gear assembly 26) such that the rotation of the rotor rotates components of the gas turbine engine (Fig 1).
Regarding claim 7, Francisco in view of Gerdes and Kalb teaches all the limitations of the claimed invention as discussed above. Francisco further teaches the air turbine starter is communicatively connected to a compressed air source (28; [0014]).

Claim(s) 2 and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francisco in view of Gerdes, and Kalb, and further in view of Yeaple 4604028.
Regarding claim 2, Francisco in view of Gerdes and Kalb teaches all the limitations of the claimed invention as discussed above. Francisco in view of Gerdes and Kalb does not teach the first manifold includes a greater number of ports than a number of ports in the second manifold.
However, Yeaple teaches a turbine device (Fig 4) comprising: a rotor (18) arranged in a cavity (Fig 4 below) of a housing (34); 

    PNG
    media_image5.png
    541
    726
    media_image5.png
    Greyscale

a first manifold (any of 40I-IV) having a cavity (Fig 4) with a first manifold port (respective nozzle of the nozzle groups 42I-IV corresponding to the manifold chosen above) operative to direct fluid to the rotor (Col.5 ll.13-18); 
a second manifold (any other of 40I-40IV; i.e., if 40II is the first manifold, then the second manifold is chosen from 40I, III-IV) having a cavity (Fig 4) with a second manifold port (respective nozzle of the nozzle group chosen from the remaining of 42I-IV) operative to direct fluid to the rotor (Col.5 ll.13-18), 
wherein the first manifold is larger than the second manifold (when any of 40I, II-IV is chosen for the first manifold, the second manifold may be any of 40I-II, IV that is smaller than the chosen first manifold), 
wherein the first manifold is connected in parallel with the second manifold (Fig 4), and a plurality of ports in every manifold (Col.5 ll.40-44); 
there being a greater number of first manifold ports than second manifolds corresponding to the respective manifold sizes (Col.5 ll.40-44; thus a greater number of first manifold ports than second manifold ports). 
Yeaple additionally teaches adjusting the various manifold port apportionment between manifolds in order to “optimize efficiency at a power output…[and o]ne skilled in the art with the present disclosure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the relative number of manifold ports as taught by Yeaple for the system of Francisco in view of Gerdes and Kalb, in order to provide greater operational flexibility (Yeaple, Fig 5) and in order to provide precise power and/or speed regulation of the air turbine starter device (Kalb Col.1 ll.1-3, 35-37) because Gerdes teaches similar structures for steam and air turbines (Col.1 ll.15-56; Col.3 ll.6-8; Col.6 claim 4) and Kalb teaches turbine devices similar to Yeaple’s may be used for gasses (e.g. air) rather than steam (Kalb, Col.1 ll.1-3).  
Regarding claim 8, Francisco in view of Gerdes and Kalb teaches all the limitations of the claimed invention as discussed above. Francisco further teaches an air turbine starter system (Fig 1), the system comprising: 
an air turbine starter device (22) as recited in claim 1, wherein the rotor is mechanically linked to a gas turbine engine (10 via gear assembly 26) such that the rotation of the rotor rotates components of the gas turbine engine (Fig 1). 
Francisco in view of Gerdes and Kalb does not teach a first control valve operative to control a flow of compressed air to the first manifold; and a second control valve operative to control a flow of compressed air to the second manifold.
However, Yeaple teaches a turbine device (Fig 4) comprising: a rotor (18) arranged in a cavity (Fig 4 below) of a housing (34); 

    PNG
    media_image5.png
    541
    726
    media_image5.png
    Greyscale

a first manifold (any of 40I-IV) having a cavity (Fig 4) with a first manifold port (respective nozzle of the nozzle groups 42I-IV corresponding to the manifold chosen above) operative to direct fluid to the rotor (Col.5 ll.13-18); 
a second manifold (any other of 40I-40IV; i.e., if 40II is the first manifold, then the second manifold is chosen from 40I, III-IV) having a cavity (Fig 4) with a second manifold port (respective nozzle of the nozzle group chosen from the remaining of 42I-IV) operative to direct fluid to the rotor (Col.5 ll.13-18), 
wherein the first manifold is larger than the second manifold (when any of 40I, II-IV is chosen for the first manifold, the second manifold may be any of 40I-II, IV that is smaller than the chosen first manifold), 
wherein the first manifold is connected in parallel with the second manifold (Fig 4); and
a first control valve (the corresponding one of 24I-IV) operative to control a flow of working fluid to the first manifold (Fig 4); and a second control valve (the corresponding one of 24I-IV) operative to control a flow of working fluid to the second manifold (Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the valve arrangement as taught by Yeaple for the system of Francisco in view of Gerdes and Kalb, in order to provide greater operational flexibility (Yeaple, Fig 5) and in order to provide precise power and/or speed regulation of the air turbine starter device (Kalb Col.1 ll.1-3, 35-37) because 
Regarding claim 9, Francisco in view of Gerdes, Kalb, and Yeaple teaches all the limitations of the claimed invention as discussed above. Francisco in view of Gerdes, Kalb, and Yeaple as discussed so far, does not teach the first manifold includes a greater number of ports than a number of ports in the second manifold.
However, Yeaple further teaches a plurality of ports in every manifold (Col.5 ll.40-44), there being a greater number of first manifold ports than second manifolds corresponding to the respective manifold sizes (Col.5 ll.40-44; thus a greater number of first manifold ports than second manifold ports); and adjusting the various manifold port apportionment between manifolds in order to “optimize efficiency at a power output…[and o]ne skilled in the art with the present disclosure before him, would be fully enabled to perform the routine engineering calculations for a specific steam turbine and for a specific target power output” (Yeaple, Col.5 ll.40-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the relative number of manifold ports as taught by Yeaple for the system of Francisco in view of Gerdes, Kalb, and Yeaple, for the same reason as discussed above, i.e., in order to provide greater operational flexibility (Yeaple, Fig 5) and in order to provide precise power and/or speed regulation of the air turbine starter device (Kalb Col.1 ll.1-3, 35-37) because Gerdes teaches similar structures for steam and air turbines (Col.1 ll.15-56; Col.3 ll.6-8; Col.6 claim 4) and Kalb teaches turbine devices similar to Yeaple’s may be used for gasses (e.g. air) rather than steam (Kalb, Col.1 ll.1-3).  
Regarding claim 10, Francisco in view of Gerdes, Kalb, and Yeaple teaches all the limitations of the claimed invention as discussed above. Francisco in view of Gerdes, Kalb, and Yeaple as discussed so far, does not teach the cavity of the first manifold defines a first compressed air flow path that flows through the cavity of the first manifold, through the port of the first manifold, and through a nozzle that is communicative with the cavity of the housing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the turbine device of Kalb for the air turbine starter device of Francisco in view of Gerdes, Kalb, and Yeaple, for the same reason as above, i.e., in order to provide precise power and/or speed regulation of the air turbine starter device (Kalb Col.1 ll.1-3, 35-37) because Gerdes teaches similar structures for steam and air turbines (Col.1 ll.15-56; Col.3 ll.6-8; Col.6 claim 4) and Kalb’s device may be used for gasses (e.g. air) rather than steam (Kalb, Col.1 ll.1-3).  
Regarding claim 11, Francisco in view of Gerdes, Kalb, and Yeaple teaches all the limitations of the claimed invention as discussed above. Francisco in view of Gerdes, Kalb, and Yeaple as discussed so far, does not teach the cavity of the second manifold defines a second compressed air flow path that flows through the cavity of the second manifold, through the port of the second manifold, and through a nozzle that is communicative with the cavity of the housing.
However, Kalb further teaches the cavity of the second manifold defines a second compressed air flow path that flows through the cavity of the second manifold, through the port of the second manifold, and through a nozzle that is communicative with the cavity of the housing (through 25’ and 12’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the turbine device of Kalb for the air turbine starter device of Francisco in view of Gerdes, Kalb, and Yeaple, for the same reason as above, i.e., in order to provide precise power and/or speed regulation of the air turbine starter device (Kalb Col.1 ll.1-3, 35-37) because Gerdes teaches similar structures for steam and air turbines (Col.1 ll.15-56; Col.3 ll.6-8; Col.6 claim 4) and Kalb’s device may be used for gasses (e.g. air) rather than steam (Kalb, Col.1 ll.1-3).  
Regarding claim 12, Francisco in view of Gerdes, Kalb, and Yeaple teaches all the limitations of the claimed invention as discussed above. Francisco in view of Gerdes, Kalb, and Yeaple as discussed so far does not teach the rotor is operative to rotate when compressed air impinges on the rotor.
	However, Kalb further teaches the rotor is operative to rotate when compressed air impinges on the rotor (Col.2 ll.44-46).

Regarding claim 13, Francisco in view of Gerdes, Kalb, and Yeaple teaches all the limitations of the claimed invention as discussed above. Francisco further teaches the air turbine starter is communicatively connected to a compressed air source (28; [0014]).
Regarding claim 14, Francisco in view of Gerdes, Kalb, and Yeaple teaches all the limitations of the claimed invention as discussed above. Francisco in view of Gerdes, Kalb, and Yeaple as discussed so far, does not teach the system is operative to drive the air turbine starter at a first speed when the first valve is in a closed position and the second valve is in an open position, and the system is operative to drive the air turbine starter at a second speed when the first valve is in an open position. 
However, Yeaple further teaches the system is operative to drive the air turbine starter at a first speed when the first valve is in a closed position and the second valve is in an open position, and the system is operative to drive the air turbine starter at a second speed when the first valve is in an open position (Table in Col.6 and ll.33-40; e.g. first speed at level 1 being when 38III is closed and 38I is open, the second speed being any of levels 3-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the valve arrangement as taught by Yeaple for the system of Francisco in view of Gerdes, Kalb, and Yeaple, in order to provide greater operational flexibility (Yeaple, Fig 5) and in order to provide precise power and/or speed regulation of the air turbine starter device (Kalb Col.1 ll.1-3, 35-37) because Gerdes teaches similar structures for steam and air turbines (Col.1 ll.15-56; Col.3 ll.6-8; Col.6 claim 4) and Kalb teaches turbine devices similar to Yeaple’s may be used for gasses (e.g. air) rather than steam (Kalb, Col.1 ll.1-3).  
claim 15, Francisco in view of Gerdes, Kalb, and Yeaple teaches all the limitations of the claimed invention as discussed above. Francisco in view of Gerdes, Kalb, and Yeaple as discussed so far, does not teach the first speed is lower than the second speed.
However, Yeaple further teaches the first speed is lower than the second speed (Table in Col.6 and ll.33-40; e.g. first speed at level 1 being when 38III is closed and 38I is open, the second speed being any of levels 3-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the valve arrangement as taught by Yeaple for the system of Francisco in view of Gerdes, Kalb, and Yeaple, in order to provide greater operational flexibility (Yeaple, Fig 5) and in order to provide precise power and/or speed regulation of the air turbine starter device (Kalb Col.1 ll.1-3, 35-37) because Gerdes teaches similar structures for steam and air turbines (Col.1 ll.15-56; Col.3 ll.6-8; Col.6 claim 4) and Kalb teaches turbine devices similar to Yeaple’s may be used for gasses (e.g. air) rather than steam (Kalb, Col.1 ll.1-3).  
Regarding claim 16, Francisco in view of Gerdes, Kalb, and Yeaple teaches all the limitations of the claimed invention as discussed above. Francisco further teaches the air turbine starter device is controlled by a controller (24).
Regarding claim 17, Francisco teaches a method for controlling an air turbine starter system (Fig 1), the method comprising:
a gear assembly (26); 
a rotor ([0020] starter 22 rotates to transmit mechanical power to);
the air turbine starter receiving compressed air ([0014]; from a ground cart or bled from the main aircraft engines), 
wherein the air turbine starter is communicatively connected to a compressed air source ([0014]), 
and wherein the rotor is mechanically linked through a gear assembly (26, [0020]) to a core (including 12 14 16) of a gas turbine engine (APU) such that rotation of the rotor rotates and (interpreted under claim objection above) compressor and a turbine of the gas turbine engine ([0013]).
Francisco does not teach the rotor is arranged in a cavity of a housing; a first manifold having a cavity with a first manifold port operative to direct compressed air to the rotor; a second manifold having a 
However, Gerdes teaches steam turbine structures usable for air turbine devices and vice versa (Col.1 ll.15-56; Col.3 ll.6-8; Col.6 claim 4). 
Additionally, Kalb teaches a turbine device (Fig 1) usable for either steam or gas (Col.1 ll.6-9) comprising a rotor (Col.2 ll.44-46) arranged in a cavity of a housing (40); a first manifold (any of 24’, 26’) having a cavity with a first manifold port (any of corresponding 12,12”) operative to direct compressed air to the rotor (Fig 1; Col.2 ll.39-40, 44-46); a second manifold having a cavity with a second manifold port operative to direct compressed air to the rotor (25’ with 12’), wherein the first manifold is larger than the second manifold (24’ and 26’ being longer than 25’ in Fig 1), and wherein the second manifold is fluidly coupled in parallel with the first manifold (Fig 1), and wherein the first manifold port and the second manifold port are operative to drive the rotor in a common direction (the manifolds being capable of simultaneously injecting air to drive the rotor; requiring a single direction of rotation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the turbine device of Kalb for the air turbine starter device of Francisco in order to provide precise power and/or speed regulation of the air turbine starter device (Kalb Col.1 ll.1-3, 35-37) because Gerdes teaches similar structures for steam and air turbines (Col.1 ll.15-56; Col.3 ll.6-8; Col.6 claim 4) and Kalb’s device may be used for gasses (e.g. air) rather than steam (Kalb, Col.1 ll.1-3).  
Francisco in view of Gerdes and Kalb does not teach closing a first valve that is operative to control a flow of compressed air to a first manifold of an air turbine starter device; opening a second valve that is operative to control a flow of compressed air to a second manifold of an air turbine starter device, such that the flow of compressed air to the second manifold is operative to drive a rotor of the air turbine starter system to a first speed.


    PNG
    media_image5.png
    541
    726
    media_image5.png
    Greyscale

a first manifold (any of 40I-IV) having a cavity (Fig 4) with a first manifold port (respective nozzle of the nozzle groups 42I-IV corresponding to the manifold chosen above) operative to direct fluid to the rotor (Col.5 ll.13-18); 
a second manifold (any other of 40I-40IV; i.e., if 40II is the first manifold, then the second manifold is chosen from 40I, III-IV) having a cavity (Fig 4) with a second manifold port (respective nozzle of the nozzle group chosen from the remaining of 42I-IV) operative to direct fluid to the rotor (Col.5 ll.13-18), 
wherein the first manifold is larger than the second manifold (when any of 40I, II-IV is chosen for the first manifold, the second manifold may be any of 40I-II, IV that is smaller than the chosen first manifold), 
wherein the first manifold is connected in parallel with the second manifold (Fig 4);
closing a first valve (the corresponding one of 24I-IV) operative to control a flow of working fluid to the first manifold (Fig 4); opening a second valve (the corresponding one of 24I-IV) operative to control a flow of working fluid to the second manifold (Fig 4), such that the flow of compressed air to the second manifold is operative to drive a rotor of the air turbine starter system to a first speed (Table in Col.6 and ll.33-40; e.g. first speed at level 1 being when 38III is closed and 38I is open).

Regarding claim 18, Francisco in view of Gerdes, Kalb, and Yeaple teaches all the limitations of the claimed invention as discussed above. Francisco in view of Gerdes, Kalb, and Yeaple as discussed so far, does not teach opening the first valve that is operative to control a flow of compressed air to the first manifold of the air turbine starter device, such that the flow of compressed air to the first manifold is operative to drive a rotor of the air turbine starter system to a second speed.
However, Yeaple further teaches opening the first valve that is operative to control a flow of compressed air to the first manifold of the air turbine starter device, such that the flow of compressed air to the first manifold is operative to drive a rotor of the air turbine starter system to a second speed (Table in Col.6 and ll.33-40; e.g. first speed at level 1 being when 38III is closed and 38I is open, the second speed being any of levels 3-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the valve arrangement as taught by Yeaple for the system of Francisco in view of Gerdes, Kalb, and Yeaple, in order to provide greater operational flexibility (Yeaple, Fig 5) and in order to provide precise power and/or speed regulation of the air turbine starter device (Kalb Col.1 ll.1-3, 35-37) because Gerdes teaches similar structures for steam and air turbines (Col.1 ll.15-56; Col.3 ll.6-8; Col.6 claim 4) and Kalb teaches turbine devices similar to Yeaple’s may be used for gasses (e.g. air) rather than steam (Kalb, Col.1 ll.1-3).  
Regarding claim 19, Francisco in view of Gerdes, Kalb, and Yeaple teaches all the limitations of the claimed invention as discussed above. Francisco in view of Gerdes, Kalb, and Yeaple as discussed so far, does not teach the second speed is greater than the first speed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the valve arrangement as taught by Yeaple for the system of Francisco in view of Gerdes, Kalb, and Yeaple, in order to provide greater operational flexibility (Yeaple, Fig 5) and in order to provide precise power and/or speed regulation of the air turbine starter device (Kalb Col.1 ll.1-3, 35-37) because Gerdes teaches similar structures for steam and air turbines (Col.1 ll.15-56; Col.3 ll.6-8; Col.6 claim 4) and Kalb teaches turbine devices similar to Yeaple’s may be used for gasses (e.g. air) rather than steam (Kalb, Col.1 ll.1-3).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741